Citation Nr: 0708978	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  02-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The veteran's glaucoma is manifested by near-normal visual 
acuity and field of vision.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for glaucoma are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6061-6080 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected glaucoma.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.




The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2005, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claim in July 2005, September 2005 and October 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
increased rating sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's glaucoma.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The veteran 
specifically stated that he had no further evidence to submit 
in a November 2005 VA Form 21-4138. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

Standard of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Ratings for glaucoma are governed by 38 C.F.R. § 4.84a, 
Diagnostic Code 6013.  That code specifies that ratings are 
to be assigned on the basis of impairment of visual acuity or 
field loss, with a minimum rating of 10 percent.  

The veteran is currently assigned a 30 percent rating.  The 
RO has most recently listed 38 C.F.R. § 4.84a, Diagnostic 
Code 6078 (loss of visual acuity) as the appropriate 
diagnostic code, although it has found that this code does 
not support even the currently assigned 30 percent rating.  
The 30 percent rating was in fact assigned in September 1987, 
on the basis of loss of field of vision, under Diagnostic 
Code 6080.  The Board will consider both bases for an 
increased rating.

Under Diagnostic Code 6078, a 30 percent rating is for 
assignment where there is vision in one eye of 20/100 (6/30) 
and vision in the other eye of 20/70 (6/21).  To warrant the 
next higher 50 percent rating under Diagnostic Code 6078, the 
evidence must establish vision in both eyes of 20/100 (6/30).  
The best distant vision with correction will be used as the 
basis for the rating.  38 C.F.R. § 4.75 (2006).

Other diagnostic codes are also available for different 
combinations of visual impairment.  To warrant a 40 percent 
rating under any diagnostic code relating to impairment of 
central visual acuity, the evidence would have to show [DC 
6076] that vision in one eye was 20/200 (6/60) and vision in 
the other eye was 20/70 (6/21); or, that vision in one eye 
was 15/200 (4.5/60) and vision in the other eye was 20/70 
(6/21); or, that vision in one eye was 10/200 (3/60) and 
vision in the other eye was 20/50 (6/15); or, [DC 6073] that 
vision in one eye was 5/200 (1.5/60) and vision in the other 
eye was 20/50 (6/15); or, [DC 6069] that vision in one eye 
had light perception only and vision in the other eye was 
20/50 (6/15); or, [DC 6066] that one eye was anatomically 
lost and vision in the other eye was 20/40 (6/12).

Examination of the veteran over the period on appeal has 
shown normal or near-normal corrected vision for both eyes.  
On examination in October 2005, the veteran had 20/20 vision 
in both eyes.  On examination in July 2005, the veteran had 
20/20 vision in the right eye, 20/25 in the left eye.  

On VA examination in November 2003, best corrected visual 
acuity was 20/20 in each eye.  On VA eye clinic evaluation in 
May 2004, best corrected visual acuity was 20/30 in the right 
eye, 20/25 in the left eye.  On VA eye clinic evaluation in 
January 2002, best corrected visual acuity was 20/20 in each 
eye, and 20/25 with the veteran's actual glasses.  

On VA eye clinic evaluation in November 2001, May 2001, and 
August 2000, best corrected visual acuity was 20/20 in each 
eye.  On VA examination in December 1999, the best corrected 
visual acuity in the right eye was 20/20+2.  In the left eye, 
the best corrected acuity was 20/15-3.  

In sum, based on the measured visual acuity, the requirements 
for a rating higher than 30 percent are not met under any of 
the diagnostic codes pertaining to impairment of central 
visual acuity.  

For a higher rating on the basis of field of vision 
impairment, the evidence must show that there is a concentric 
contraction of the visual field bilaterally to 30 degrees, 
but not to 15 degrees.  Such impairment warrants a 50 percent 
rating.  Higher ratings are available for progressively worse 
impairment of the visual field.  The instructions for 
calculating concentric contraction are set out in 38 C.F.R. 
§ 4.76a (2006).

On VA examination in December 2003, the veteran had the 
following readings on the Goldmann chart for the left eye:

Left 
Eye
U
p
Up 
Nasal
ly
Nas
all
y
Down 
Nasall
y
Do
wn
Down 
Temporal
ly
Tempo
rally
Up 
Tempora
lly
Norm
al
4
5
55
60
50
65
85
85
55
Meas
ured
1
2
12
51
47
72
79
72
27
Diff
eren
ce
3
3
43
9
3
-7
6
13
28

Total degrees lost in the left eye is thus 128, the sum of 
the differences between normal and measured values at each of 
the 8 positions.  That figure subtracted from 500 leaves a 
difference of 372, which, when divided by 8 and rounded up 
leaves an average value of 47.  See 38 C.F.R. § 4.76a (2006).

For the right eye, the readings were as follows: 

Righ
t 
Eye
U
p
Up 
Nasal
ly
Nas
all
y
Down 
Nasall
y
Do
wn
Down 
Temporal
ly
Tempo
rally
Up 
Tempora
lly
Norm
al
4
5
55
60
50
65
85
85
55
Meas
ured
2
0
20
53
50
74
83
79
32
Diff
eren
ce
2
5
35
7
0
-9
2
6
23

Total degrees lost in the right eye is thus 89, the sum of 
the differences between normal and measured values at each of 
the 8 positions.  That figure subtracted from 500 leaves a 
difference of 411, which, when divided by 8 leaves 51.  

Based on average concentric contraction of the visual fields 
of 47 degrees in the left eye and 51 degrees in the right 
eye, the criteria for a 50 percent rating under Diagnostic 
Code 6080 are not met.  

The Board notes that the results of the December 2003 visual 
field testing were presented by the examiner in graphical 
format.  Such presentation obviously requires interpretation, 
as precise numeric values are not fixed.  The values obtained 
by the Board differ slightly from those obtained by the RO.  
However, the overall average values are identical.  The Board 
finds that interpretation of the charts does not require 
medical training or expertise, and that there is no prejudice 
to the veteran with respect to any differences in values 
obtained by the RO and the Board, as those differences are 
insignificant and do not affect the outcome of the claim.  

The Board also notes that the May 2004 VA eye clinic examiner 
interpreted the December 2003 visual field results as within 
normal limits for both eyes, with only a hint of a possible 
defect for the left eye.  

Although prior to the period on appeal, the Board has also 
reviewed Goldmann testing conducted in December 1999, which 
showed an average constriction of visual field in the right 
eye to 43 degrees, with average constriction in the left eye 
to 48 degrees.  Such values were the basis of the 30 percent 
rating currently assigned, but do not support a rating higher 
than 30 percent.

Based on the evidence pertinent to the period on appeal, the 
Board finds that the criteria necessary for a rating higher 
than 30 percent for glaucoma are not met.  A preponderance of 
the evidence is against the claim, and the increased rating 
sought on appeal is not in order.

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
The veteran has reported that on recent eye clinic visits, 
his ocular pressure was high.  However, in the absence of 
loss of visual field or visual acuity, increased ocular 
pressure is not itself a basis for assigning a higher 
disability rating under the rating schedule.  

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his glaucoma and that the  
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  





ORDER

Entitlement to a disability rating higher than 30 percent for 
glaucoma is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


